Citation Nr: 1221758	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-01 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative disc disease with arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 40 percent rating for degenerative disc disease with arthritis of the lumbosacral spine.

A Travel Board hearing was held in July 2009 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was then remanded by the Board in January 2010 for additional development.  That development has been completed, and the case returns to the Board for further review.


FINDINGS OF FACT

1.  Prior to August 3, 2007 and from June 16, 2010, the Veteran's lumbar spine condition was not manifested by unfavorable ankylosis and did not result in incapacitating episodes.

2.  From August 3, 2007 to June 15, 2010, the Veteran's lumbar spine condition required complete bed rest for 6 weeks during a 12-month period.



CONCLUSIONS OF LAW

1.  Prior to August 3, 2007 and from June 16, 2010, the criteria for a rating in excess of 40 percent for the Veteran's degenerative disc disease with arthritis of the lumbosacral spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  From August 3, 2007 to June 15, 2010, the criteria for a 60 percent rating for the Veteran's degenerative disc disease with arthritis of the lumbosacral spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated June 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Pursuant to the Board's January 2010 remand, the Veteran also received a letter dated March 2010 which notified him of the criteria for determining extraschedular consideration under 38 C.F.R. § 3.321.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided to the Veteran, the Board may proceed.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's low back condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 40 percent rating under Diagnostic Code (DC) 5243.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in April 2006, VA must review the evidence of record from September 2005, the date of the prior final decision.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 40 percent rating if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Neurologic abnormalities are to be rated separately.  Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

C.  Evidence

The Veteran underwent a VA examination in July 2006.  He had persistent and chronic back problems which had progressively worsened.  He had numbness, tingling, and pain, and experienced some discomfort in his legs as well.  He reported using a wheelchair and crutches at home.  No specific flare-ups were noted, but they periodically occurred at varying time periods.  On examination, the examiner noted that communication with the Veteran was difficult.  The Veteran could stand independently but felt unstable, and would not bend or rotate at all.  Range of motion testing was not completed.  There was some pain and tenderness to palpation.  There was no obvious deformity, increased kyphosis, or scoliosis.   Reflexes were hypoactive.  Sensation was "okay" as could be best determined by the examiner.  Motor strength could not be determined.  The Veteran denied any incapacitating episodes.

In a statement dated August 2006, the Veteran reported that he stayed in bed 3 days a month due to spine issues.  Pain was rated as 10/10 in severity.  

The Veteran submitted an August 2007 prescription note from a private physician, which stated that the Veteran required 24 hours of complete bed rest about 42 days per year for lumbar spine weakness; a notation of muscular dystrophy is made on the statement.

In an August 2007 statement, the Veteran reported that his spine hurt every day.  He had spasms and difficulty with mobility.  He was unable to attend a nephew's funeral due to spine issues.  

The Veteran testified at a Travel Board hearing in July 2009.  He was told by his doctors that his condition is not operable.  He was able to drive to places like the grocery store or Alcoholics Anonymous meetings.  He used to have a back brace, but no longer used it.  He treated his condition with medication, but continued to experience pain rated as 10/10 in severity.  He experienced spasms.  He utilized a standing wheelchair to ambulate. 

Private treatment records dated July 2009 include a work activity assessment.  The treating physician indicated that the Veteran had severe spasms in the lower back, resulting in motor strength of only 3/5 to 4/5 in all extremities.  He also noted that the Veteran had a j-tube in the abdomen, as well as a phosphofructokinase deficiency.  The Veteran could sit for 2 hours, or stand and walk for 30 minutes without interruption.  He could not lift or carry 5 pounds, and could not push or pull 10 pounds.  He could only occasionally reach above shoulder level.  He could not bend, twist, squat, kneel, climb, crouch, crawl, or stoop.

VA treatment records dated August 2009 noted stable low back pain, treated with Flexeril.  Additional records dated September 2009 show the Veteran had an antalgic gait.  He had a forward flexed posture and sat comfortably.  He could stand with difficulty, and ambulated with a walker.  Examination revealed tenderness over the lower lumbar region.  Motor strength of the ankles and first toes was 5/5.  Knee extension and hip flexion were 4/5.  Knee flexion was 3/5.  No muscle atrophy was noted.  Straight leg raising was negative.  No radicular symptoms were noted.  Records dated October 2009 show the Veteran was independent with activities of daily living and ambulation.  He used a rolling walker with forearm support.

The Veteran underwent a VA examination in June 2010.  He reported a history of phosphofructokinase disease, which caused significant muscle weakness.  He had chronic back pain, as well as left leg discomfort.  He ambulated with a wheelchair, but reported that he was able to ambulate with crutches in his home.  Range of motion of the back was difficult to maintain due to weakness and difficulty standing.  Flexion was 45 degrees and extension was 0 degrees.  Lateral flexion was 20 degrees bilaterally.  Lateral rotation was 20 degrees bilaterally.  The Veteran required support during range of motion testing.  Repetitive testing could not be performed due to weakness.  There was some tenderness and pain across the back with motion.  There was no incapacitation or flare-ups.  The examiner indicated that it was impossible to discern the extent to which the Veteran's disability was due to neuromuscular disease versus degenerative disc disease.

A separate examination for the peripheral nerves was also conducted in June 2010.  He endorsed generalized numbness and tingling, as well as any symptom that he was asked about, including a generalized swirling sensation related to sneezing.  He reported constant pain that went everywhere intermittently.  Flare-ups occurred with increased activity, lasting from a few minutes to a matter of days.  Pain was 10/10 in severity.  He reported pain in both hands in a nondermatomal distribution.  On examination, there were no neurological deficits.  Sensation to monofilament and vibration were equal and symmetric in the bilateral hands and feet.  There was no muscle wasting or atrophy present.  Forward flexion of the spine was 90 degrees and extension was 30 degrees.  Lateral flexion was 30 degrees bilaterally.  Rotation was 30 degrees bilaterally.  There was no pain during range of motion testing.  Strength was 5/5 in all muscle groups.  Deep tendon reflexes were 2+ in the patellae and 0 in the Achilles tendons.  The examiner stated that the Veteran's disc disease was relatively mild.  His condition did not approximate unfavorable ankylosis of the thoracolumbar spine.  There was no indication of incapacitating episodes.  There was no associated neurological impairment.  It was less likely than not that the Veteran's disc disease caused marked interference with employment or rendered him unable to follow a substantially gainful occupation.  The examiner also noted that the Veteran had an unusual and inconsistent presentation on examination.

The Veteran was afforded an additional examination in June 2011.  He reported pain in his spine that radiated down to his legs.  Pain was constant and severe.  The Veteran also experienced stiffness and severe weakness in his spine.  There were flare-ups of the Veteran's condition brought on by motion and prolonged sitting.  They usually lasted a matter of hours.  He was unsteady and required a wheelchair or walker to ambulate.  He denied any neurological impairment, such as bowel or bladder issues, but reported having erectile dysfunction.  On examination, there was no ankylosis or abnormal curvature of the thoracolumbar spine.  However, the Veteran refused range of motion testing.  Motor strength and reflexes were normal.  There were no sensory deficits.  Straight leg raising was negative bilaterally.  There were no incapacitating episodes within the last 12 months.  The examiner noted that the Veteran reported a history of erectile dysfunction.  However, a review of the record indicated that he was treating hypertension with Atenolol, and he reported only "occasional" dysfunction.  These factors made it less likely that erectile dysfunction was caused by a spinal condition.

D.  Analysis

Initially, the Board notes that when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the June 2010 VA examiner concluded that it was not possible to discern the extent to which the Veteran's disability was due to a nonservice-connected neuromuscular disease versus service-connected degenerative disc disease.  However, there is some medical evidence that distinguishes some of the respective symptoms.  Thus, to the extent that the record does not do so, the symptoms and manifestations demonstrated by the evidence will be attributed to the Veteran's service-connected condition.

Based on the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted under the General Formula for Diseases and Injuries of the Spine.  As noted above, a higher 50 percent rating requires unfavorable ankylosis of the thoracolumbar spine.  VA examinations from June 2011 and June 2010 indicated that the Veteran's condition was not manifested by ankylosis and did not otherwise approximate unfavorable ankylosis, respectively.  There is no competent medical evidence to otherwise indicate that the Veteran's condition results in unfavorable ankylosis.  Therefore, a higher rating under the General Formula is not appropriate.

The Board has also considered separate ratings for neurologic abnormalities.  While the Veteran reported experiencing erectile dysfunction, the June 2011 VA examiner stated that this was not likely to be the result of the Veteran's spine condition.  There are no indications of any bowel or bladder issues.  The Veteran reported pain which radiated into his lower extremities, and motor strength was noted to be diminished in the July 2009 work activity assessment and August 2009 VA treatment records.  However, sensation was intact and deep tendon reflexes were noted to be intact throughout the period on appeal, and motor strength was 5/5 during examinations in June 2010 and June 2011.  These findings do not correspond to "mild" incomplete paralysis as contemplated by Diagnostic Code 8520, and therefore separate ratings are not warranted.

The Board has also considered a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An August 3, 2007 prescription note from a private physician stated that the Veteran required 24 hours of complete bed rest for about 42 days per year for lumbar spine weakness and although this report also contains a notation of muscular dystrophy, more recent examiners have been unable to distinguish nonservice-connected symptoms affecting the low back from those for which service-connection has been established.  Thus, this report is consistent with the 60 percent rating for Intervertebral Disc Syndrome, which requires 6 weeks of prescribed bed rest over a 12 month period.  However, during the July 2006 and June 2010 VA examinations, the Veteran denied any incapacitation.  Therefore, a 60 percent rating is only warranted from August 3, 2007 to June 15, 2010, the day before the VA examination.  A 60 percent rating is the maximum rating available under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In a statement dated August 2006, the Veteran reported that he stayed in bed 3 days a month due to spine issues.  There is no indication that this bed rest was prescribed by a physician.  However, even if it was, bed rest for 3 days per month is the equivalent of 36 days per year, or less than 6 weeks per year.  This would not result in a rating higher than the assigned 40 percent for this period.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as severe back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology is consistent with the assigned ratings.

E.  Extraschedular Consideration

Pursuant to the Board's January 2010 remand, the matter was referred for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1).  A March 2011 memorandum from the Director of the Compensation and Pension service concluded that the Veteran's condition did not cause marked interference with employment or prevent him from engaging in work-related activities.

Nonetheless, in evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his condition.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  


ORDER

Prior to August 3, 2007 and from June 16, 2010, a rating in excess of 40 percent for degenerative disc disease with arthritis of the lumbosacral spine is denied.

From August 3, 2007 to June 15, 2010, a 60 percent rating for degenerative disc disease with arthritis of the lumbosacral spine is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


